Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended.
 
 
Exhibit 10.1
CONFIDENTIAL DOCUMENT
EXECUTION COP
 
THIRD AMENDMENT TO
SERVICES AGREEMENT
(Specialty Pharmacy and Hub Services)


This Third Amendment to Services Agreement (this “Amendment”) is made and
entered into as of July 8, 2011 (the “Amendment Effective Date”), by and between
DYAX CORP. (“Dyax”) and US BIOSERVICES CORPORATION, on behalf of itself and its
subsidiaries (“US Bio”).


WHEREAS, Dyax and US Bio entered into that certain Services Agreement, dated
November 19, 2009, as amended on February 15, 2011 and May 31, 2011 (the
“Agreement”), pursuant to which US Bio provides services to Dyax in connection
with the product Kalbitor®; and


WHEREAS, pursuant to and in accordance with Section 17.5 of the Agreement, the
parties desire to amend the Agreement to implement certain changes to the terms
and conditions of the Agreement, as described below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.           Defined Terms.


Any capitalized terms that are used in this Amendment but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.


1.           Amendments.


A.  
Engagement.  Section 2.1 of the Agreement is hereby deleted in its entirety and
replaced with the following language:



2.1  Engagement.  Upon the terms and conditions set forth herein, Dyax hereby
engages US Bio on an exclusive basis during the Term (subject to Section 2.3(a)
and Section 15.4), to (i) dispense and distribute Product to Specialty Pharmacy
Customers for the Field in the Territory, and (ii) provide the Hub Services. US
Bio hereby accepts such engagement and shall dispense and distribute Product to
Specialty Pharmacy Customers in the Territory and provide the Hub Services in a
professional and responsible manner and in accordance with the terms of this
Agreement and all Applicable Laws.


B.  
Exclusivity. The first sentence of Section 2.3(a) of the Agreement is deleted in
its entirety and replaced with the following language:



(a)      The parties acknowledge and agree that as a result of the exclusive
nature of the US Bio engagement, (i) subject to the immediately following
sentence and Section 15.4, during the Term, Dyax shall not engage any party
other than US Bio or its Affiliates to dispense and distribute Product to
Specialty Pharmacy Customers for the Field in the Territory or perform the Hub
Services, (ii) during the Term and for [*****] thereafter, US Bio shall not, and
shall cause its Affiliates providing specialty pharmacy services not to, provide
services substantially similar to the Hub Services (excluding the dispensing and
sale of products) for any Competing Product, and (iii) during the Term and for
[*****] thereafter, US Bio shall not promote any Competing Product (excluding
the dispensing and sale of Competing Products and inclusion of Competing
Products on a referral form).Notwithstanding the terms set forth in clause (i)
of this Section 2.3(a), (A) if US Bio is unable to dispense Product to a
particular Patient due to US Bio’s out-of-network status with, the Patient’s
payer within [*****] (or such other time period as mutually agreed upon by the
parties), Dyax shall have the right to allow access to Product for such Patient
through another specialty pharmacy which purchases the Product for such Patient
from US Bio’s Affiliate, ASD Healthcare;  and (B) in the event Dyax desires to
have Product shipped to a Patient’s home for administration by a home health
care provider in a home setting or at such home health care provider’s
affiliated infusion center, Dyax shall have the right to distribute Product
independent of US Bio and its Affiliates to designated specialty pharmacies(the
“Designated SP”), provided that the home health care provider is owned by, or
under common control with, the Designated SP and further provided that Dyax is
responsible for ensuring that the Designated SP dispenses and sells Product only
to patients for administration by the home health care provider in a home
setting or at its affiliated infusion center.  Dyax shall ensure that (i) it has
a written agreement in place with the Designated SP restricting Product sales
consistent with the foregoing, and will audit Designated SP on a semi-annual
basis to ensure that the Designated SP is only processing orders for Product
intended for administration by a home health care provider owned by or under
common control with the Designated SP in the patient’s home or at an affiliated
infusion center.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 

2.           No Other Amendments.


Except as expressly amended hereby, the Agreement, as originally executed and
previously amended, remains in full force and effect.  It is agreed by the
parties that all references to the Agreement hereafter made by them in any
document or instrument delivered pursuant to or in connection with the Agreement
shall be deemed to refer to the Agreement as amended hereby.


3.           Entire Agreement.


This Amendment and the Agreement embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to such subject
matter.


4.           Counterparts.


This Amendment may be executed in multiple counterparts, each of which will be
considered an original, but which together will constitute one and the same
document.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives as of the Amendment
Effective Date.


US Bioservices Corporation
 
 
Dyax Corp.
 
 
By:
    /s/ Craig Miller
 
By:
    /s/ RJ Berard
         
Name:
    Craig Miller
 
Name:
    RJ Berard
          Title:     President   Title:     VP, Commercial


 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.